Title: From Thomas Jefferson to Robley Dunglison, 2 July 1825
From: Jefferson, Thomas
To: Dunglison, Robley


Dear Doctor
Monticello
July 2. 25.
I find myself now as well as I have been for several months, or as I probably shall be for months to come. the remains of my complaint will wear off slowly. all this is from your kind attentions, to which you have still to add that of informing me what compensation I shall make you; in  this I pray you to do justice to yourself as it   will place me at ease with myself and be the greatest favor toyour’s with affection & respectTh: J.